Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hallundbaek et al. (U.S. 2012/0199339A1), in view of Hallundbaek et al. (U.S. 2011/0266004A1) and Martin et al. (U.S. 2016/0115761A1). 
Regarding claim 1, Hallundbaek et al.339’ disclose an assembly (1, figs. 6-8), comprising: a tubular body (6, not labeled in fig. 6 but shown in figs. 1-3. Also see fig. 7 below) arranged to be run in and secured within a larger diameter generally cylindrical structure (4, figs. 1-3; para 0002: the annular sleeve can be inside an outer tubular structure); 
a sleeve member (7), comprising a sleeve body (body of sleeve member 7), positioned on the exterior of the tubular body (6), to create a chamber (13 or see fig. 7 below) therebetween; the sleeve body (body of sleeve member 7) being formed of at least a first sleeve material (material of sleeve 7) and a second sleeve material (material 30; refer to para 0131); 
the sleeve member (7) having first and second ends affixed and sealed to the tubular body (6, see fig. 7); the tubular body (6) including a port (19) to permit the flow of fluid into the chamber (13) to cause the sleeve member (7) to move outwardly and morph against an inner surface of the larger diameter structure (4, see figs. 6-7 and refer to para 0112); 
and characterized in that: the first sleeve material (material of 7) has different material properties from the second sleeve material (material of 30, refer to para 0131) and the first sleeve material and second sleeve material are joined together to form a continuous cylindrical sleeve body prior to being positioned on the tubular body (see fig. 6-8); 
a first annular end section (30) of the sleeve body and a second annular end section (30) of the sleeve body are formed of the second sleeve material (refer to para 0131-0132: less ductile material) and the central annular section (section 7) of the sleeve body is disposed between the first and second annular end sections (30); and the first sleeve material (material of 7) has a higher degree of expandability than the second sleeve material (material of 30; refer to paragraphs 0131-0137: material of 7 is more ductile therefore high degree of expandability).  

    PNG
    media_image1.png
    410
    812
    media_image1.png
    Greyscale

However, Hallundbaek et al.339’ fail to teach the first and second sleeve material joined together to form a continuous cylindrical sleeve body of uniform diameter at the joints.
Hallundbaek et al.004’ teach an expandable sleeve (6, fig. 12) with two ends, wherein the two ends may be made of a different material and joined together; wherein the expandable sleeve form a continuous cylindrical sleeve body (see fig. 1 and refer to para 0020 and 0124) of uniform diameter at the joints (see 12 below). 

    PNG
    media_image2.png
    527
    1453
    media_image2.png
    Greyscale

It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hallundbaek et al.339’ to have the first and second sleeve material joined to the central sleeve body to form a continuous cylindrical sleeve body of uniform diameter at the joints, as taught by Hallundbaek et al.004’, so that the center part of the expandable sleeve is secured directly to the two ends made of different material which will be more efficient at   withstanding high hydraulic collapse pressure when the sleeve is expanded. 
However, the combination of Hallundbaek et al.339’ and Hallundbaek et al.004’ is silent to wherein on flow of fluid into the chamber, said sleeve member moves outwardly by plastic deformation primarily of the first material and to a lesser extent also the second material, to seal against said inner surface of the larger diameter structure.
Martin et al. teach, in the same field of endeavor, a sleeve (18, fig. 2), wherein increased fluid pressure in chamber (74) causes the sleeve (18) to move radially outwardly to morph against borehole surface (82, refer to para 0091), wherein the sleeve (18) moves by plastic deformation to seal against said inner surface of borehole matching the profile of surface (82) to provide a seal which effectively isolates the annulus of the borehole above the sleeve from the annulus below the sleeve (18; see fig. 6C and refer to para 0092).
Since the combination of Hallundbaek et al.339’ and Hallundbaek et al.004’ teach the first and second sleeve material joined together to form a continuous cylindrical sleeve body of uniform diameter at the joints, wherein the first sleeve material is more ductile (higher degree of expandability) than the second sleeve material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hallundbaek et al.339’ and Hallundbaek et al.004’ to have said sleeve member move outwardly by plastic deformation primarily of the first material and to a lesser extent also the second material, to seal against said inner surface of the larger diameter structure on flow of fluid into the chamber, as taught by Martin et al., to provide a seal which effectively isolates the annulus of the borehole above the sleeve from the annulus below the sleeve (see fig. 6C and refer to para 0092).
Regarding claim 2, the combination of Hallundbaek et al.339’, Hallundbaek et al.004’, and Martin et al. teach all the features of this claim as applied to claim 1 above; Hallundbaek et al.339’ further disclose wherein the sleeve materials are joined by welding (refer to paragraphs 0133 and 0168).  
Regarding claim 6, the combination of Hallundbaek et al.339’, Hallundbaek et al.004’, and Martin et al. teach all the features of this claim as applied to claim 1 above; Hallundbaek et al.339’ further disclose wherein each sleeve material is a different type of material with the first sleeve material having at least one material property different from the second sleeve material (paragraphs 0131-0134: the material for sleeve 7 is more ductile than the material 30).  
Regarding claim 7, the combination of Hallundbaek et al.339’, Hallundbaek et al.004’, and Martin et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Hallundbaek et al.339’ and Hallundbaek et al.004’ fail to teach wherein each sleeve material is the same material with different material properties, the different material properties being created by treating a unitary sleeve body.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hallundbaek et al.339’ and Hallundbaek et al.004’ to have each sleeve material be the same material with different material properties, the different material properties being created by treating a unitary sleeve body, for varying the ductility along the sleeve to withstand high hydraulic collapse pressure when the sleeve is expanded. 
Regarding claim 8, the combination of Hallundbaek et al.339’, Hallundbaek et al.004’, and Martin et al. teach all the features of this claim as applied to claim 1 above; Hallundbaek et al.339’ further disclose wherein the tubular body (see fig. 21) comprises one or more tubular sections (upper and lower section 18 connected to middle portion) arranged along a central longitudinal axis (see fig. 21 below).  

    PNG
    media_image3.png
    351
    740
    media_image3.png
    Greyscale

Regarding claim 9, the combination of Hallundbaek et al.339’, Hallundbaek et al.004’, and Martin et al. teach all the features of this claim as applied to claim 8 above; Hallundbaek et al.339’ further disclose wherein the tubular body comprises a first tubular section (18), a mandrel (see fig. 21 above) and a second tubular section (18).  
Regarding claims 13-14, the combination of Hallundbaek et al.339’, Hallundbaek et al.004’, and Martin et al. teach all the features of this claim as applied to claim 9 above; Hallunbaek et al.339’ further disclose multiple tubular parts connected together (see fig. 21).
However, the combination of Hallundbaek et al.339’, Hallundbaek et al.004’, and Martin et al. is silent to wherein the tubular sections and the mandrel may be formed of a single material, wherein the single material is a third material which has different material properties from at least one of the first and second sleeve materials.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hallundbaek et al.339’ and Hallundbaek et al.004’ to have the tubular sections and the mandrel formed of a single material, wherein the single material is a third material which has different material properties from at least one of the first and second sleeve materials, for the purpose of verifying ductility for withstanding high collapse pressure during use. 
Regarding claim 15, the combination of Hallundbaek et al.339’, Hallundbaek et al.004’, and Martin et al. teach all the features of this claim as applied to claim 1 above; Hallundbaek et al.339’ further disclose wherein the central annular section of the sleeve body (7) has a reduced outer diameter over a central portion thereof (fig. 7: diameter at ends include material 30. Also see figs. 13-17)
Regarding claim 16, the combination of Hallundbaek et al.339’, Hallundbaek et al.004’, and Martin et al. teach all the features of this claim as applied to claim 1 above; Hallundbaek et al.339’ further disclose wherein the larger diameter generally cylindrical structure is selected from a group comprising: an open hole borehole (4), a borehole lined with a casing or liner string which may be cemented in place downhole (refer to para 0002). 
Regarding claim 17, the combination of Hallundbaek et al.339’, Hallundbaek et al.004’, and Martin et al. teach all the features of this claim as applied to claim 1 above; Hallundbaek et al.339’ further disclose wherein the port (19) includes a valve (refer to para 0112).  

Claims 10-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hallundbaek et al. (U.S. 2012/0199339A1), in view of Hallundbaek et al. (U.S. 2011/0266004A1) and Martin et al. (U.S. 2016/0115761A1) as applied to claim 9 above, and further in view of Reynolds, JR. (U.S. 2007/0167051A1).
Regarding claim 10, the combination of Hallundbaek et al.339’ and Hallundbaek et al.004’ teach all the features of this claim as applied to claim 9 above; Hallundbaek et al.339’ further disclose wherein the first tubular section (18) is connected to the first annular end section (12) of the sleeve body (see fig. 21 above), the second tubular section (18) is connected to the second annular end section (see fig. 21 above) of the sleeve body and the mandrel is held between the first tubular section and the second tubular section to form the tubular body (see fig. 21 above).  
However, the combination of Hallundbaek et al.339’ and Hallundbaek et al.004’ fail to teach connection by a screw thread. 
Reynolds, JR. discloses a connector comprising a pin member (101) and box member (102) connected by a combined thread and seal (130, see fig. 1 and refer to paragraphs 0034 and 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hallunbaek et al.339’,  Hallunbaek et al.004’, Martin et al., and Reynolds, JR. before him or her, to have had a combined thread and seal connection wherein the first tubular section is connected to the first annular end section of the sleeve body by a screw thread, the second tubular section is connected to the second annular end section of the sleeve body by a screw thread, since it’s known to combine threads and seals to further increase sealing effect between two sleeves. 	
Regarding claim 11, the combination of Hallundbaek et al.339’, Hallundbaek et al. 004’, Martin et al., and Reynolds, JR. teach all the features of this claim as applied to claim 10 above; Hallundbaek et al.339’ further disclose wherein there are one or more seals (20) between the mandrel and the first and second tubular sections (18, see fig. 15).  
Regarding claim 12, the combination of Hallundbaek et al.339’, Hallundbaek et al. 004’, Martin et al., and Reynolds, JR. teach all the features of this claim as applied to claim 10 above; Hallundbaek et al.339’ further disclose wherein there are one or more seals (20) between the mandrel and the first and second annular end sections (18) of the sleeve body to create the chamber (see fig. 15).  
Regarding claim 21, Hallundbaek et al.339’ disclose an assembly (1, figs. 6-8), comprising: a tubular body (6, not labeled in fig. 6 but shown in figs. 1-3. Also see fig. 7 above) arranged to be run in and secured within a larger diameter generally cylindrical structure (4, figs. 1-3; para 0002: the annular sleeve can be inside an outer tubular structure); 
a sleeve member (7), comprising a sleeve body (body of sleeve member 7), positioned on the exterior of the tubular body (6), to create a chamber (13 or see fig. 7 above) therebetween; the sleeve body (body of sleeve member 7) being formed of at least a first sleeve material (material of sleeve 7) and a second sleeve material (material 30; refer to para 0131);  
the sleeve member (7) having first and second ends affixed and sealed to the tubular body (6, see fig. 7); the tubular body (6) including a port (19) to permit the flow of fluid into the chamber (13) to cause the sleeve member (7) to move outwardly and morph against an inner surface of the larger diameter structure (4, see figs. 6-7 and refer to para 0112); 
4the first sleeve material (material of 7) has different material properties from the second sleeve material (material of 30, refer to para 0131) and the first sleeve material and second sleeve material are joined together to form a continuous cylindrical sleeve body prior to being positioned on the tubular body (see fig. 6-8); 
a central annular section (section of 7) of the sleeve body (7) consists of the first sleeve material (refer to paragraphs 0131-0137), a first annular end section (30) of the sleeve body and a second annular end section (30) of the sleeve body consist of the second sleeve material (refer to paragraphs 0131-0137) and the central annular section of the sleeve body is disposed between the first and second annular end sections (see fig. 7). 
The embodiment shown in figs. 6-8 is silent to a first tubular section, a mandrel, and a second tubular section.
In the embodiment of figs. 20-21, the tubular body comprises a first tubular section (18), a mandrel (middle section) and a second tubular section (18) arranged along a central longitudinal axis the first tubular section (see fig. 21) is connected to the first annular end section (12) of the sleeve body (33), the second tubular section (18) is connected to the second annular end section (section near 39) of the sleeve body (33) and the mandrel is held between the first tubular section (18) and the second tubular section (18) to form the tubular body (see fig. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 6 of Hallundbaek et al.339’ to have the sleeve comprise a first tubular section, a mandrel, and a second tubular section, as seen in the embodiment of fig. 20, as a simple matter of design choice based on downhole reservoir conditions such as downhole fluid pressure, so that the sleeve can withstand collapse pressure when expanded. 
However, Hallundbaek et al.339’ fail to teach the first and second sleeve material joined together to form a continuous cylindrical sleeve body of uniform diameter at the joints.
Hallundbaek et al.004’ teach an expandable sleeve (6, fig. 12) with two ends, wherein the two ends may be made of a different material and joined together; wherein the expandable sleeve form a continuous cylindrical sleeve body (see fig. 1 and refer to para 0020 and 0124) of uniform diameter at the joints (see 12 above).
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hallundbaek et al.339’ to have the first and second sleeve material joined together to form a continuous cylindrical sleeve body of uniform diameter at joints, as taught by Hallundbaek et al.004’, so that the center part of the expandable sleeve is secured directly to the two ends made of different material which will be more efficient at   withstanding high hydraulic collapse pressure when the sleeve is expanded. 
However, the combination of Hallundbaek et al.339’ and Hallundbaek et al.004’ fail to teach so that on flow of fluid into the chamber, said sleeve member moves outwardly by plastic deformation primarily of the first material and to a lesser extent also the second material, to seal against said inner surface of the larger diameter structure. 
Martin et al. teach, in the same field of endeavor, a sleeve (18, fig. 2), wherein increased fluid pressure in chamber (74) causes the sleeve (18) to move radially outwardly to morph against borehole surface (82, refer to para 0091), wherein the sleeve (18) moves by plastic deformation to seal against said inner surface of borehole matching the profile of surface (82) to provide a seal which effectively isolates the annulus of the borehole above the sleeve from the annulus below the sleeve (18; see fig. 6C and refer to para 0092).
Since the combination of Hallundbaek et al.339’ and Hallundbaek et al.004’ teach the first and second sleeve material joined together to form a continuous cylindrical sleeve body of uniform diameter at the joints, wherein the first sleeve material is more ductile (higher degree of expandability) than the second sleeve material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hallundbaek et al.339’ and Hallundbaek et al.004’ to have said sleeve member move outwardly by plastic deformation primarily of the first material and to a lesser extent also the second material, to seal against said inner surface of the larger diameter structure on flow of fluid into the chamber, as taught by Martin et al., to provide a seal which effectively isolates the annulus of the borehole above the sleeve from the annulus below the sleeve (see fig. 6C and refer to para 0092).
However, the combination of Hallundbaek et al.339’, Hallundbaek et al.004’, and Martin et al. fail to teach connection by a screw thread. 
Reynolds, JR. discloses a connector comprising a pin member (101) and box member (102) connected by a combined thread and seal (130, see fig. 1 and refer to paragraphs 0034 and 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hallundbaek et al.339’, Hallundbaek et al.004’, and Reynolds, JR. before him or her, to have had a combined thread and seal connection wherein the first tubular section is connected to the first annular end section of the sleeve body by a screw thread, the second tubular section is connected to the second annular end section of the sleeve body by a screw thread, since it’s known to combine threads and seals to further increase sealing effect. 	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-17, and 21 have been considered but are moot because the new ground of rejection does not rely on at least one of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection over Martin et al. (U.S. 2016/0115761A1) above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YANICK A AKARAGWE/Examiner, Art Unit 3672